

(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)


EXHIBIT 10.63
THIRD AMENDMENT TO
MASTER LEASE AGREEMENT




This THIRD AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”) is made and
entered into by and between WAL-MART STORES EAST, LP, a Delaware limited
partnership, WAL-MART STORES, INC., a Delaware corporation, WAL-MART LOUISIANA,
LLC, a Delaware limited liability company, and WAL-MART STORES TEXAS, LLC, a
Texas limited partnership (collectively, “Landlord”) and CPI CORP, a Delaware
corporation (“Tenant”).  The effective date (the “Effective Date”) of this
Amendment is the date on which this Amendment is last executed by a party
hereto, as indicated on the signature pages of this Amendment.


RECITALS


WHEREAS, Landlord and Portrait Corporation of America, Inc. (“PCA”) entered into
that certain Master Lease Agreement (the “Master Lease”) effective June 8, 2007;


WHEREAS, PCA assigned its rights and obligations under the Master Lease to
Tenant pursuant to that certain First Amendment to Master Lease Agreement
effective June 20, 2007 (the “First Amendment”); and


WHEREAS, Landlord and Tenant entered into that certain Second Amendment to the
Master Lease effective August 20, 2007 (the “Second Amendment”); and


WHEREAS, Landlord and Tenant desire to modify the Master Lease in accordance
with the terms and provisions of this Amendment.


NOW, THEREFORE, in consideration of the premises and promises contained herein,
and other good and valuable consideration, the receipt and sufficiency and
validity of which are hereby acknowledged, Landlord and Tenant agree as follows:


AGREEMENT


1.           Accuracy of Recitals.   The foregoing recitals are true and correct
and are hereby incorporated into this Amendment as if fully set forth herein.


2.           Definitions.   Capitalized terms used in this Amendment without
definition shall have the meaning assigned to such terms in the Master Lease as
amended, unless the context expressly required otherwise.


3.           Amendment.   The Master Lease is amended as follows:


a.  
 
Section 1.1H of the Master Lease is deleted and replaced by the following:
 
“Leased Premises” means the areas of the Store designated in Section A-1 of each
fully executed Attachment A to this Master Lease leased to Tenant by Landlord
subject to the terms and conditions of this Master Lease.

 
b.  
 
Section 1.1.K. of the Master Lease is deleted and replaced by the following:
 
“Store” or “Stores” means the “Wal-Mart” retail stores operated by Landlord
designated on Exhibit A attached hereto and incorporated herein.  Exhibit A in
the form attached hereto is hereinafter added to this  Master Lease.



 
1 of 5




c.  
 
On or before July 31, 2008, Tenant shall close the 51 Leased Premises located in
Stores designated on Exhibit B attached hereto and incorporated herein.  The
parties may extend the July 31, 2008 Leased Premises  closure date by mutual
written agreement.  Exhibit B in the form attached hereto is added to the Master
Lease.  All Leased Premises closed in accordance with this Section 3(c) must be
closed in accordance with   Section 17.3 of the Master Lease, except that Tenant
shall leave each Leased Premises closed in accordance with this Section 3(c) in
broom clean condition.



d.  
 
Appendix-1 of the Master Lease is hereby amended by deleting Section 8(e) in its
entirety.





e.  
 
The Hours of Operation defined in Section 3 of Appendix-1 of the Master Lease
are deleted and replaced by the following new minimum Hours of Operation:



Day
 
Hours
 
Lunch
Sunday – Thursday
 
10 am – 6 pm
 
Closed 2-3 pm
Friday
 
10 am – 7 pm
 
Closed 2-3 pm
Saturday
 
10 am – 7 pm
 
Open



4.           Acknowledgement.      Landlord acknowledges that Tenant has
complied with the requirements set forth in Section 8(e)(3) of Appendix-1 of the
Master Lease for the fiscal year ending January 31, 2008, which has been deleted
pursuant to Section 3(d) of this Amendment.


5.           Headings.     The section headings are for convenience of reference
only and do no modify or restrict any provisions hereof and shall not be used to
construe any provisions.


6.           Successors.     The Amendment shall inure to the benefit of and
bind the parties hereto and their respective executors, heirs, administrators,
successors and assigns to the extent permitted by the Master Lease.


7.           Full Force and Effect.     Except as expressly modified by this
Amendment, the Master Lease, as amended by the First and Second Amendments,
remains unmodified in full force and effect and is ratified by the parties
hereto.


8.           Counterparts.     This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which,
together, shall constitute one and the same instrument.  Facsimile signatures
shall have the same force and effect as original signatures.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year written below.


 
                                                                                          
 
 

LANDLORD:           WAL-MART STORES, INC.            
By:
/s/Don R. Ethridge   4/15/08   Don R. Ethridge   Date   Title:            

 
 




2of 5


 
 
 

      WAL-MART STORES EAST, LP            
By:
/s/Don R. Ethridge   4/15/08   Don R. Ethridge   Date   Title:            

 
 
 

      WAL-MART STORES TEXAS, LLC            
By:
/s/Don R. Ethridge   4/15/08   Don R. Ethridge   Date   Title:            

 
 
 

      WAL-MART LOUISIANA, LLC            
By:
/s/Don R. Ethridge   4/15/08   Don R. Ethridge   Date   Title:            

 
 
 
 
 
 

TENANT:           CPI CORP., a Delaware corporation            
By:
/s/Renato Cataldo   4/15/08   Renato Cataldo   Date   Title:            

 
 
 
 
 
 
 
 
 

 






 








3of 5






Exhibit A


(See Attached)














































































4of 5




 




Exhibit B


(See Attached)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
5of 5

 
